NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


THE GOKANA TRUST,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4661
                                             )
ASHLEY KOZEL, et al.,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Sarasota
County; Nancy Donnellan, Senior Judge.

Jesse Dean-Kluger of Jesse Dean-Kluger,
P.A., Miami, for Appellant.

Steven L. Brannock, Philip J. Padovano
and Joseph T. Eagleton of Brannock &
Humphries, Tampa; Jeffrey D. Fisher and
Zachary R. Potter of Fisher, Bendeck &
Potter, P.L., West Palm Beach, for
Appellee.


PER CURIAM.


             Affirmed.



KELLY, LUCAS, and BADALAMENTI, JJ., Concur.